Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 1 of 12 Page ID #:1060



   1    XAVIER BECERRA
        Attorney General of California
   2    JAY M. GOLDMAN
        Supervising Deputy Attorney General
   3    RYAN T. GILLE
        Deputy Attorney General
   4    State Bar No. 262105
         455 Golden Gate Avenue, Suite 11000
   5     San Francisco, CA 94102-7004
         Telephone: (415) 510-4454
   6     Fax: (415) 703-5843
         E-mail: Ryan.Gille@doj.ca.gov
   7    Attorneys for Defendants
        California Department of Corrections and
   8    Rehabilitation, S. Almosara, D. Border, B. Barella,
        J. Cavender, J. Core, T. Lambert, I. Morales, and T.
   9    Le
  10                      IN THE UNITED STATES DISTRICT COURT
  11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  12                                 RIVERSIDE DIVISION
  13
  14
        HAROLD TAYLOR, et al.,                    5:18-cv-02488-AB-AGR
  15
                                      Plaintiffs, DEFENDANTS’ MOTION TO
  16                                              DISMISS PLAINTIFFS’
                    v.                            COMPLAINT [F.R.C.P. Rule
  17                                              12(b)(6)]
        WARDEN BORDER, et al.,
  18                                              Judge:        The Honorable Andre
                                    Defendants.                 Birotte, Jr.
  19                                              Trial Date: N/A
                                                  Action Filed: 11/27/2018
  20
  21
  22
  23
  24
  25
  26
  27
  28
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 2 of 12 Page ID #:1061



   1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2         PLEASE TAKE NOTICE that Defendants California Department of
   3    Corrections and Rehabilitation, S. Almosara, D. Border, B. Barella, J. Cavender, J.
   4    Core, T. Lambert, I. Morales, and T. Le (Defendants) move to dismiss Plaintiffs
   5    Harold Taylor, David Ziemke, Jon Schnabel, Bruce Koklich, Ronald Austin,
   6    Christopher Camp, and George Jackson (Plaintiffs) claims against them under Rule
   7    12(b)(6) of the Federal Rules of Civil Procedure on the grounds that Plaintiffs,
   8    proceeding pro se, cannot satisfy the elements necessary to proceed with the
   9    proposed class action1.
  10         Defendants also move to dismiss plaintiff Bruce Koklich, as attorney in Fact
  11    for the Estate of Bruce Brooks, because Mr. Brooks is deceased and cannot be
  12    represented by a non-attorney. Also, Plaintiffs Schnabel, Koklich, Austin, Camp,
  13    and Jackson should be dismissed for failure to post filing fees after their requests to
  14    proceed In Forma Pauperis (IFP) were denied. Plaintiff Ziemke did not submit an
  15    application for IFP status and has also not paid his filing fees, and should be
  16    dismissed. Plaintiff Ziemke should also be dismissed because he has abandoned his
  17    claims by failing to obey local rules and a court order to provide a current address.
  18         This motion is based on this notice, the following memorandum of points and
  19    authorities, and the pleadings and records on file with the Court in this action.
  20                 MEMORANDUM OF POINTS AND AUTHORITIES
  21                                     INTRODUCTION
  22         Plaintiffs’ 80-page Complaint seeks to establish a putative class action lawsuit
  23    against thirteen defendants, including the California Department of Corrections and
  24    Rehabilitations (CDCR), California Institution for Men (CIM), the facility where
  25    the alleged issues arise out of, and eleven CDCR employees in their individual and
  26    official capacities. Fatal to all of these claims is the absence of counsel to protect
  27
              1
               This motion is exempt from the Local Rule 7-3 pre-filing, meet-and-confer
  28    conference requirement pursuant to Local Rule 16-12(c).
                                                   1
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 3 of 12 Page ID #:1062



   1    the interests of the class members. Despite the Court’s warning regarding pro-se
   2    representation over a year ago, Plaintiff have continued to prosecute the case
   3    without counsel. Accordingly, Plaintiffs have no authority to prosecute the class
   4    action claims.
   5         Additional representation issues arise because one of the Plaintiffs, Bruce
   6    Koklich, is attempting to represent the estate of a deceased inmate. Mr. Koklich
   7    lacks standing as he is neither the personal representative, nor an heir to the estate
   8    under California law. This was similarly raised on the Court’s Minute Order;
   9    however, a no efforts appear to have been made to remedy the issue. Thus, the
  10    estate does not have representation and must be dismissed.
  11         Another threshold matter is the Plaintiffs’ failure to file fees in accordance
  12    with the Prison Litigation Reform Act of 1995 (“PLRA”). Specifically, Plaintiffs
  13    Schnabel, Koklich, Austin, Camp, and Jackson, who have been denied IFP status
  14    and failed to post mandatory fees and their claims should similarly be dismissed.
  15         Finally, Plaintiff Ziemke should be dismissed because has failed to prosecute
  16    his case by failing to provide an updated address, and in doing so, he ignores Civil
  17    Local Rule 41-6 and this Court’s July 15, 2019 Minute Order.
  18                                 STATEMENT OF ISSUES
  19         1. Plaintiffs are prosecuting a purported class action lawsuit in pro se. Should
  20    Plaintiffs’ claims be dismissed for failure to state a claim?
  21         2. Plaintiff Bruce Koklich claims to have standing to prosecute claims on
  22    behalf of a deceased inmate’s estate. In order to have standing to prosecute a claim
  23    on behalf of an estate, the person must be a personal representative or heir to the
  24    estate. There is no evidence that Bruce Koklich satisfies either requirement.
  25    Should Mr. Koklich’s claims on behalf of the estate be dismissed?
  26         3. The PLRA requires each pro se Plaintiff to pay a filing fee in a multi-
  27    Plaintiff lawsuit. Each Plaintiff’s request for IFP status in this case has been
  28

                                                  2
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 4 of 12 Page ID #:1063



   1    denied, and only one Plaintiff has posted a partial filing fee. Should the non-Paying
   2    Plaintiffs’ claims be dismissed for failure to pay filing fees?
   3         4. Plaintiff David Ziemke failed to file a change of address in violation of
   4    Civil Local Rule 41-6 and this Court’s July 15, 2019 Minute Order. Should he be
   5    dismissed?
   6                               FACTUAL BACKGROUND
   7         Plaintiffs filed suit on November 27, 2018 against Defendants. (ECF No. 1.)
   8    Plaintiff Harold Taylor filed for IFP status that same day. (ECF 2.) On November
   9    30, 2019, the Court issued a Minute Order requiring Plaintiffs Schnabel, Koklich,
  10    Austin, Camp, and Jackson to seek IFP status or pay a filing fee on or before
  11    December 21, 2018. (ECF No. 4.) That same order admonished Plaintiffs that they
  12    could not maintain a class action while representing themselves pro se. (Id.) It
  13    further admonished Plaintiff Bruce Koklich that he could not represent the estate of
  14    deceased inmate, Bruce Brooks, because there is no evidence he is an attorney. (Id.)
  15         Following the Court’s November 2018 Minute Order, Plaintiff Schnabel,
  16    Koklich, Austin, Camp, and Jackson applied for IFP status on December 12, 2018.
  17    (ECF 7-12.) The Court denied the applications on June 4, 2019 and ordered the
  18    filing fee to be paid in full within 30 days or the case would be dismissed. (ECF
  19    23). On June 26, 2019, $350 was received from the National Advisory Council for
  20    Crime Reduction for the benefit of Plaintiff Harold Taylor. (ECF 25.) As of the
  21    date of this motion, the full $400 fee has not been posted, and no fees have been
  22    posted by any of the other Plaintiffs. (See, generally, Court’s Docket.)
  23                                        ARGUMENT
  24    I.   LEGAL STANDARD ON MOTION TO DISMISS.
  25         Dismissal is appropriate when the plaintiff fails to state a claim on which relief
  26    may be granted. Fed. R. Civ. P. 12(b)(6); Robertson v. Dean Witter Reynolds, Inc.,
  27    749 F.2d 530, 534 (9th Cir. 1984). To survive a motion to dismiss, a complaint
  28    must contain sufficient factual allegations with respect to each material element

                                                  3
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 5 of 12 Page ID #:1064



   1    necessary to sustain recovery. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 562
   2    (2007). The factual allegations must provide the grounds for the entitlement to
   3    relief, and raise the right to relief above the speculative level. Id. at 555. Even pro
   4    se plaintiffs must provide the essential elements necessary to state a claim. Pena v.
   5    Gardner, 976 F.2d 469, 471 (9th Cir. 1992). Thus, a court’s liberal interpretation
   6    of a pro se civil rights complaint may not supply essential elements of the claim
   7    that are not pled. Id.
   8          In determining whether a complaint states a claim, the court must accept as
   9    true all allegations of material fact and construe those facts in the light most
  10    favorable to the plaintiff. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). The
  11    court must accept as true all well pleaded facts at the motion to dismiss stage.
  12    Decker v. Advantage Fund, Ltd., 362 F.3d 593, 595 (9th Cir. 2004). However,
  13    legally conclusory statements, not supported by actual factual allegations, need not
  14    be accepted. See Ashcroft v. Iqbal, 556 U.S. 662, 677-678 (2009).
  15    II.   CLASS-ACTION LAWSUITS CANNOT BE PROSECUTED BY PRO SE
              PLAINTIFFS.
  16
  17          The initial issue is relatively straightforward. The privilege to represent
  18    oneself pro se is personal to the litigant and does not extend to other parties. Simon
  19    v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir. 2008). In this matter, the
  20    Complaint contains almost exclusively class-action allegations. Plaintiffs claim to
  21    represent certain classes of inmates allegedly aggrieved by conditions at CIM.
  22    Nevertheless, Plaintiffs, appearing pro se, have no authority to represent anyone
  23    other than themselves. Russell v. United States, 308 F.2d 78, 79 (9th Cir. 1962).
  24    That is because pro se plaintiffs are not adequate class representatives able to fairly
  25    represent and adequately protect the interests of a class. Oxendine v. Williams, 509
  26    F.2d 1405, 1407 (4th Cir. 1975); see also Simon v. Hartford Life, Inc., 546 F.3d
  27    661, 664–65 (9th Cir. 2008) (“courts have routinely adhered to the general rule
  28

                                                   4
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 6 of 12 Page ID #:1065



   1    prohibiting pro se plaintiffs from pursuing claims on behalf of others in a
   2    representative capacity”).
   3         Plaintiffs were cautioned by the Court about this issue in the November 2018
   4    Minute Order. (ECF 4.) Despite the Court’s notice, over a year has passed and
   5    Plaintiffs have failed to correct this fatal error. Thus, the class action claims, which
   6    are essentially the entire complaint, must be dismissed with prejudice.
   7    III. PLAINTIFF BRUCE KOKLICH DOES NOT HAVE STANDING TO
             REPRESENT THE ESTATE OF BRUCE BROOKS.
   8
   9         Plaintiff Bruce Koklich was warned in the November 2018 Minute Order that
  10    he could not represent the estate of deceased inmate Bruce Brooks because he was
  11    not an attorney. (ECF 4.). In response to that Order, Mr. Koklich filed a Notice of
  12    Fiduciary Duty on December 27, 2018. (See ECF 17.) In that filing, Mr. Koklich
  13    contends that he has standing to pursue the claim under F.R.C.P. 17(a)(1)(G) as a
  14    “party authorized by statute.” (ECF 17, p. 1, ¶1.) Mr. Koklich then cites to
  15    California Probate Code sections 4266, 4401, 4458, and 4459 as being the statutes
  16    that authorize his representation of the estate. (ECF 17, p. 2, ¶5.) Despite Mr.
  17    Koklich’s contentions, none of the California statutes provide authority for the
  18    proposition that a power of attorney invests its holder with authority to litigate
  19    claims.
  20         Probate Code section 4426 simply states verbatim: “The grant of authority to
  21    an attorney-in-fact, whether by the power of attorney, by statute, or by the court,
  22    does not in itself require or permit the exercise of the power. The exercise of
  23    authority by an attorney-in-fact is subject to the attorney-in-fact's fiduciary duties.”
  24         Similarly unhelpful, Probate Code section 4401 merely provides a statutory
  25    form for executing a power of attorney.
  26         Mr. Koklich’s remaining argument lies in the language of Probate Code
  27    sections 4458 and 4459, which list authorized acts that may be performed pursuant
  28    to a power of attorney, including “claims and litigation.” Cal. Probate Code §

                                                   5
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 7 of 12 Page ID #:1066



   1    4458(d). This argument still fails because California courts applying these statutes
   2    have held that, despite the language of the statutes, the law prohibits the
   3    unauthorized practice of law in order “to afford protection against persons who are
   4    not qualified to practice the profession.” Gerhard v. Stephens, 68 Cal.2d 864, 918
   5    (1968). California Business and Professions Code section 6125 provides: “No
   6    person shall practice law in California unless the person is an active member of the
   7    State Bar.”
   8         California's Uniform Statutory Form Power of Attorney Act lists the various
   9    powers conferred in a statutory form power of attorney. See Cal. Probate Code §
  10    4459. This language appears to include the right to bring a lawsuit on behalf of
  11    another. Id. Yet, California courts have clearly rejected the proposition that the
  12    statute confers upon one holding a power of attorney the authority to provide legal
  13    representation to others. The law has distinguished between an attorney-in-fact and
  14    an attorney-at-law and emphasized that a power of attorney is not a vehicle which
  15    authorizes an attorney-in-fact to act as an attorney-at-law. People ex rel. Dept. of
  16    Public Works v. Malone, 232 Cal.App.2d 531, 536–37, (1965). As explained in
  17    Malone, “If the rule were otherwise, the State Bar Act could be relegated to
  18    contempt by any layman who secured from his principal an ordinary power of
  19    attorney, for the purpose of representing him in pending litigation.” Id.
  20         Thus, “[d]espite broad statutory language of the power of attorney with respect
  21    to claims and litigation, the attorney in fact may not act as an attorney in law on
  22    behalf of his principal, even though the principal could appear in propria persona.”
  23    In re Marriage of Caballero, 27 Cal.App.4th 1139, 1151, (1994) (citation omitted);
  24    see also Ziegler v. Nickel, 64 Cal.App.4th 545, 548, (1998) (“[O]ne holding a
  25    special power of attorney cannot act as an attorney for another by virtue of the
  26    power of attorney”) (citation omitted).
  27         Therefore, Mr. Koklich was not authorized to bring, and may not maintain, the
  28    claim on behalf of Mr. Brook’s estate, and the estate’s claim should be dismissed.

                                                  6
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 8 of 12 Page ID #:1067



   1    IV. MOST PLAINTIFFS HAVE FAILED TO POST FILING FEES FOR OVER A
            YEAR AND THEIR CLAIMS SHOULD BE DISMISSED.
   2
   3         There is a distinction in federal civil procedure regarding payment of filing
   4    fees for pro se litigants in multi-plaintiff lawsuits. In the context of a “regular” civil
   5    matter, multiple pro se plaintiffs can pay a single filing fee. Conversely, prison
   6    litigation is guided by the PLRA, which states, “if a prisoner brings a civil action or
   7    files an appeal in forma pauperis, the prisoner shall be required to pay the full
   8    amount of a filing fee.” 28 U.S.C. § 1915(b)(1). This provision expressly requires
   9    each prisoner to pay the full fee. Pinson v. Frisk, 2015 WL 738253, at *6 (N.D.
  10    Cal. Feb. 20, 2015). In analyzing the reasoning behind this requirement, at least
  11    one court has determined that the interplay of the filing fee provisions in the PLRA
  12    suggests that prisoners may not bring multi-plaintiff actions, but rather must each
  13    proceed separately. Treglia v. Kernan, 2013 WL 1502157, *1 (N.D.Cal. Apr. 11,
  14    2013). This provision reflected Congress's intent to reduce the volume of frivolous
  15    prisoner litigation in the federal courts. Id., citing Hubbard v. Haley, 262 F.3d
  16    1194, 1196–97 (11th Cir. 2001). In order not to undermine the PLRA's deterrent
  17    purpose, courts have agreed that prisoner-plaintiffs who proceed together in one
  18    action must each pay the full filing fee. Id., citing Hubbard, 262 F.3d at 1196–97.
  19         Although the Ninth Circuit has not ruled on the issue, three federal circuits
  20    that have directly considered the issue all have agreed that this statutory
  21    requirement of full payment of the filing fee remains applicable when multiple
  22    prisoners seek to join as co-plaintiffs in a single action, such that each prisoner still
  23    must pay the full filing fee. See Hagan v. Rogers, 570 F.3d at 155–56 (3rd Cir.
  24    2009); Boriboune v. Berge, 391 F.3d 852, 855–56 (7th Cir. 2004); Hubbard v.
  25    Haley, 262 F.3d at 1197–98.
  26         In this case, only one Plaintiff has tendered a partial filing fee, Harold Taylor,
  27    who has paid $350 out of the $400. The remaining Plaintiffs have not paid
  28

                                                   7
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 9 of 12 Page ID #:1068



   1    anything. Accordingly, any Plaintiff that has not yet tendered the full amount of the
   2    filing fee should have his case dismissed.
   3    V.   PLAINTIFF ZIEMKE SHOULD BE DISMISSED FOR FAILURE TO
             PROSECUTE.
   4
   5         Civil Local Rule 41-6 mandates pro se litigants to maintain a current address.
   6    If mail directed by the Clerk to a pro se plaintiff’s address of record is returned
   7    undelivered by the Postal Service, and if, within fifteen days, a plaintiff fails to
   8    notify the Court in writing of plaintiff’s current address, the Court may dismiss the
   9    action, with or without prejudice, for want of prosecution.
  10         Here, Plaintiff Ziemke appears to be on parole and no longer housed at CIM.
  11    He has not filed a Change of Address. (See, generally, Court’s Docket.) The Court
  12    mailed several Orders to Ziemke, which were “returned to sender” by the U.S.
  13    Postal Service. (See ECF 15, 16, and 26.)
  14         On July 15, 2019, the Court issued a Minute Order directing Ziemke to file a
  15    Change of Address on or before August 5, 2019. (ECF 29.) As of the date of this
  16    motion, no Change of Address has been filed. Accordingly, Plaintiff Ziemke
  17    should be dismissed for failure to prosecute his case.
  18                                       CONCLUSION
  19         Plaintiffs’ Complaint should be dismissed because Plaintiffs, proceeding pro
  20    se, cannot proceed with a class action lawsuit. They had over a year to correct this
  21    glaring deficiently, and have failed to do so. Accordingly, the dismissal should be
  22    with prejudice.
  23         Alternatively, plaintiff Bruce Koklich, as attorney-in-fact for the Estate of
  24    Bruce Brooks, should be dismissed because the estate cannot be represented by a
  25    non-attorney. This defect cannot be cured, therefore, the dismissal should be with
  26    prejudice
  27
  28

                                                   8
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 10 of 12 Page ID #:1069



    1         Also, Plaintiffs who have failed to post filing fees should be dismissed without
    2   prejudice. Plaintiff Ziemke should similarly be dismissed without because he has
    3   abandoned his claims by failing to obey local rules and a court order to provide a
    4   current address.
    5
        Dated: December 9, 2019                       Respectfully submitted,
    6
                                                      XAVIER BECERRA
    7                                                 Attorney General of California
                                                      JAY M. GOLDMAN
    8                                                 Supervising Deputy Attorney General
    9
   10                                                 /s/ Ryan T. Gille
                                                      RYAN T. GILLE
   11                                                 Deputy Attorney General
                                                      Attorneys for Defendants California
   12                                                 Department of Corrections and
                                                      Rehabilitation, S. Almosara, D.
   13                                                 Border, B. Barella, J. Cavender, J.
                                                      Core, T. Lambert, I. Morales, and T.
   14                                                 Le
   15   SF2019105323
        21726227.docx
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                  9
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 11 of 12 Page ID #:1070




                                 CERTIFICATE OF SERVICE

   Case Name:     Taylor, et al. v. Borders, et al.         No.    5:18-cv-02488-AB-AGR

   I hereby certify that on December 9, 2019, I electronically filed the following documents with
   the Clerk of the Court by using the CM/ECF system:
   DEFENDANTS’ MOTION TO DISMISS PLAINTIFFS’ COMPLAINT [F.R.C.P. Rule
   12(b)(6)]
   [PROPOSED] ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS
   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.
   I am employed in the Office of the Attorney General, which is the office of a member of the
   California State Bar at which member's direction this service is made. I am 18 years of age or
   older and not a party to this matter. I am familiar with the business practice at the Office of the
   Attorney General for collection and processing of correspondence for mailing with the United
   States Postal Service. In accordance with that practice, correspondence placed in the internal
   mail collection system at the Office of the Attorney General is deposited with the United States
   Postal Service with postage thereon fully prepaid that same day in the ordinary course of
   business.
   I further certify that some of the participants in the case are not registered CM/ECF users. On
   December 9, 2019, I have caused to be mailed in the Office of the Attorney General's internal
   mail system, the foregoing document(s) by First-Class Mail, postage prepaid, or have dispatched
   it to a third party commercial carrier for delivery within three (3) calendar days to the following
   non-CM/ECF participants:
    Harold Taylor (T-22119)                           Jon Gary Schnabel (F-18632)
    Mule Creek State Prison                           Mule Creek State Prison
    P.O. Box 409099                                   PO Box 409099
    Ione, CA 95640                                    Ione, CA 95640
    In Pro Se                                         In Pro Se
    Ronald E. Austin (AD-6919)                        Christopher Camp (AX-1365)
    California Institution for Men                    California Institution for Men
    14901 Central Ave.                                14901 Central Ave.
    Chino, CA 91710                                   Chino, CA 91710
    In Pro Se                                         In Pro Se
    George Jackson (J-02225)                          Bruce Koklich (V-25135)
    California Institution for Men                    California Institution for Men
    14901 Central Ave.                                14901 Central Ave.
    Chino, CA 91710                                   Chino, CA 91710
    In Pro Se                                         In Pro Se
    David M. Ziemke (P-53792)
    California Institution for Men
    14901 Central Ave.
    Chino, CA 91710
    In Pro Se
Case 5:18-cv-02488-TJH-AGR Document 42 Filed 12/09/19 Page 12 of 12 Page ID #:1071




   I declare under penalty of perjury under the laws of the State of California the foregoing is true
   and correct and that this declaration was executed on December 9, 2019, at San Francisco,
   California.


                   R. Lagumen                                        /s/ R. Lagumen
                    Declarant                                            Signature
   SF2019105323
   21735290.docx
